Title: To George Washington from Major General Horatio Gates, 17 September 1779
From: Gates, Horatio
To: Washington, George


        
          Sir,
          Providence 17th Septr 1779.
        
        Inclosed are Copies of Two Letters which I received Yesterday from some British Officers lately taken & Carried to Boston; I have consented to Their remaining at Cambridge, until Your Excellency’s further pleasure concerning them is declared; I could wish Major Gardner might be Exchanged, as I am satisfied he means to go immediately to Europe; and that his Debilitated Constitution will not suffer him to return soon to America. The Fleet that came down the Sound to Newport, which I mentioned in my Letter to your Excelly of the 6th Inst., are again sailed from thence, but took no Troops from the Island. I have received no Letter from Your Excellency since that of the 28th of Augt last. I am, Sir, Your Most Obedt Hum. Servt
        
          H.G.
        
      